DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 18-22, 24, 2527-31, 33 and 34 are allowed

Examiner’s amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenny Knox on 20 September, 2021. 
In the claims:
Claim 18. (Currently Amended) A system for detecting activities that pose a risk during driving, comprising:
a vehicle comprising a steering device;
a plurality of sensors placedat various positions of the steering device configured to detect a presence of one or two hands on the steering device; and
a processing circuitry configured to: 
identify a position of the one or two hands on the steering device or a lack thereof based on
an operator of the vehicle based on the position of the one or two hands on the steering device or lack thereof, the alert requesting the operator of the vehicle to place one or two hands on at least one of the steering deviceand another authorized device;
after a preset time period during which no movement of the one or two hands of the operator is detected, generate the alert and activate a dead-man control to control at least one of fatigue, drowsiness, lack of attention, and sabotage of the system, wherein the dead-man control requires the one or two hands of the operator to be released and placed back on the steering device in a certain synchronized sequence and order; and
deactivate the dead-man control in response to detecting movement and position of the one or two hands of the operator in the certain synchronized sequence and order.

Claim 19. (Currently Amended) The system of claim 18, wherein: 
the plurality of sensorsat various positions of the steering device is a first plurality of sensors; and
the system further comprises at least:
a second plurality of sensors placed on a main control panel of a center console of the vehicle; and
a third plurality of sensors placed on a gear shift lever of the vehicle and other parts of the vehicle.

Claim 20. (Currently Amended) The system of claim 18, whereinindividual ones of the plurality of sensors are capacitive sensors.

Claim 21. (Currently Amended) The system of claim 18, wherein the processing circuitry is a portion of a control unit, thebinary signals transmitted over communication network of the vehicle.

Claim 22. (Currently Amended) The system of claim 18, wherein the processing circuitry is further configured to[[,]]: 
generate a communication to alert at least one of an operator of another vehicle, [[or]] people ina surrounding area, [[or]] and an emergency service[[,]]; and
use at least one of lightand audible signalscomprising at least one of internalflashing lights, external flashing lights, flashing hazard lights, lights, and a horn towarn people in the surrounding area [[on]] in response to detectingat least one of a possible inappropriatemanuever and an unexpected maneuver performed by the operator in response to two hands not being detected on the steering deviceand the other authorized device.

Claim 23. (Canceled).

Claim 25. (Currently Amended) A system for generating an alert on detecting risk activities while driving,
a vehiclein response to two hands not being detected on at least one of a steering deviceand another authorized device;
an alert generation system configured to generate at least one of: 
a warning alertcomprising at least one of lightand audible signals generated to alert theoperator to place back both hands on at least one of thethe steering device and the other authorized device;
wherein the at least one light and audible signals comprises at least one of internalflashing lights, external flashing lights, flashing hazard lights, lights, and a horn[[,]] activated to communicate [[a]] the warning alert to at least one of the operator, people in a surrounding area, and [[or]] an emergency servicein response to detecting the risk activitiesindicating a possible inappropriateunexpected maneuver performed by the operator; and

an alert to the operator of the vehicle activated based on the position ofat least one hand on the steering deviceor the other authorized device, or lack thereof;
wherein the alert generation system is further configured to:
after a preset time period during which no movement of hands of the operator are detected, activate a dead-man control to control at least one of fatigue, drowsiness, lack of attention, and sabotage of the system, wherein the dead-man control requires at least one hand of the operator to be released and placed back on the steering device in a certain synchronized sequence and order; and
deactivate the dead-man control in response to detecting movement and position of the hands of the operator in the certain synchronized sequence and order. 

Claim 26. (Canceled).

Claim 28. (Currently Amended) A method for detecting activities that pose a risk during driving, comprising:
providing a vehicle comprising a steering device;
providing a plurality of sensors configured to detect a presence of one or two hands on the steering device; 
identifying, by a control unit of the vehicle, a position of the one or two hands on the steering device or a lack thereof based on binary signals received from the plurality of sensors; [[and]]
determining, by the control unit of the vehicle, whether to generate an alert to the operator of the vehicle based on the position of the one or two hands on the steering device or lack thereof, the alert requesting the operator of the vehicle to place one or two hands on the steering device and/or any other authorized device;
after a preset time period during which no movement of hands of the operator are detected, generating, by the control unit of the vehicle, the alert and activate a dead-man control to control at least one of fatigue, drowsiness, lack of attention, and sabotage of the system, wherein the dead-man control requires at least one hand of the operator to be released and placed back on the steering device in a certain synchronized sequence and order; and
deactivating, by the control unit of the vehicle, the dead-man control in response to detecting movement and position of the hands of the operator in the certain synchronized sequence and order.

Claim 31. (Currently Amended) The method of claim 28, further comprising: 
generating a communication to alert at least one of an operator of another vehicle, [[or]] people ina surrounding area, [[or]] and an emergency service, and 
using at least one of lightand audible signalscomprising at least one of internal flashing lights, [[and/or]] external flashing lights, flashing hazard lights, lights, and a horn to communicate a warning alert to people in the surrounding area [[on]] in response to detecting maneuver [[and/or]] or an unexpected maneuver performed by the operator in response to two hands not being detected on at least one of the steering deviceand the other authorized device.

Claim 32. (Canceled).

Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system provides the advantageous feature that the driver cannot perform most of the activities that generate lack of attention while driving, .
Consider claim 18, the best reference found during the process of examination, Kuehnle (US 2019/0147263), discloses systems and methods monitor driver behavior for vehicular fleet management in a fleet of vehicles using driver-facing imaging device. The systems and methods herein relate generally to vehicular fleet management for enhancing safety of the fleet and improving the performance of the fleet drivers, and further relate to monitoring the operation of fleet vehicles using one or more driver-facing imaging devices disposed in the fleet vehicles for recording activities of the fleet drivers and their passengers, storing information relating to the monitored activities, selectively generating warnings related to the monitored activities, and reporting the monitored activities to a central fleet management system for use in enhancing the safety of the vehicles of the fleet and for helping to improve the performance of the fleet drivers.
Consider claim 18, another best reference found during the process of examination, Lafeir (US 10963967), discloses a computer system and method for associating hand placement on a vehicle steering wheel with a driving behavior is described. A sensor system is disposed on the steering wheel configured to detect contact of driver hands upon the steering wheel. A computer processor is coupled to the sensor system to receive and analyze data indicative of hand placement on the steering wheel to determine hand placement. A transceiver device communicates with the computer processor whereby data indicative of hand placement is transmitted to a computer server device associated with an insurance company providing insurance for the vehicle.

Therefore, claims 18-22, 24, 25, 27-31, 33 and 34 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689